                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                     NO. 7:17-CR-82-D-1


   UNITED STATES OF AMERICA                                           ORDER

       V.

   MICHAEL WAYNE RADETSKI


       On motion of the Defendant, Michael Wayne Radetski, and for good cause shown, it is

hereby ORDERED that [DE-50] be sealed until further notice by this Court. The grounds for this

Order are found at [DE-50].

       Accordingly, it is ORDERED that these documents be filed under seal and to remain so

sealed until otherwise ordered by the Court, except that copies may be provided to the Assistant .

United States Attorney and Counsel for the Defendant.

       SO ORDERED, this       12    day on,!c,, 2021.




                                            JAES C. DEVER III
                                            UNITED STATES DISTRICT JUDGE
